internal_revenue_service number release date index number --------------------- ---------------------------------------------- ------------------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------ telephone number -------------------- refer reply to cc intl b02 plr-103986-14 date date ty ------ legend shareholder ---------------------------------------------- partner fc state country date year year year ----------------------------- ----------------------- ------------ --------------------- ----------------- ------ ------ ------ law firm ----------- accounting firm a -------- accounting firm b ------------------- accounting firm c ---------------------------------------- former director of tax -------------------- plr-103986-14 current director of tax --------------------- x y dear ----------- --- ------- this is in response to a letter dated date submitted by shareholder’s authorized representatives that requested the consent of the commissioner of the internal_revenue_service commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of shareholder by its authorized representatives and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a partnership organized under the laws of state shareholder’s tax_matters_partner partner owns a x direct interest in shareholder partner is a corporation organized under the laws of state it is classified as an association_taxable_as_a_corporation for u s federal_income_tax purposes partner is a publicly traded company shareholder invested in fc on date and owns y of fc fc is organized under the laws of country it is classified as an association_taxable_as_a_corporation for u s federal_income_tax purposes fc has been a pfic with respect to shareholder since date former director of tax partner’s former director of tax from year through year provided all international tax_advice with respect to the investment in fc during year through year former director of tax engaged law firm accounting firm a and accounting firm b in connection with return preparation for partner and shareholder former director of tax held himself out as a qualified_tax professional and partner reasonably believed that former director of tax was competent to render tax_advice with respect to the ownership of shares of a foreign_corporation former director of tax had access to all relevant facts and circumstances related to shareholder’s ownership of fc stock former director of tax did not advise shareholder of the possibility of making a qef election with respect to fc and thus did not advise shareholder of the plr-103986-14 consequences of making or failing to make a qef election law firm accounting firm a and accounting firm b also did not advise shareholder of the possibility of making a qef election with respect to fc and thus did not advise shareholder of the consequences of making or failing to make a qef election partner hired current director of tax partner’s current director of tax in year current director of tax engaged accounting firm c to review its international tax matters accounting firm c identified fc as being a pfic of shareholder from date shareholder submitted an affidavit under penalties of perjury which describes the events that led to its failure to make a qef election with respect to fc by the election due_date including the roles of law firm accounting firm a accounting firm b and former director of tax shareholder represents that as of the date of this request_for_ruling the pfic status of fc has not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to fc for its year tax_year tax_year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 plr-103986-14 the request is made before a representative of the irs raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to fc for tax_year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative plr-103986-14 a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely barbara e rasch senior technical reviewer branch international cc
